DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2017/0158215 A1) and Mandelkow et al. (US 2016/0163122 A1).

Regarding Claim 1, and similarly Claim 6;
Phillips discloses a purchased product checkout support system comprising a management server that communicates with a terminal of a customer and manages purchase of a product in a store by the customer (FIG. 1 and FIG. 7 and [0011] – smart phone and [0018] – store computer), 
([0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108), and 
the management server (FIG. 1 and FIG. 7 and [0018]) manages 
entrance to and exit from the store of the customer by passing through the gate (FIG. 1 and FIG. 7 and [0018] – store computer and [0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108), and
performs a payment processing for the product carried out of the store by the customer based on reading of the product carried out of the store by the terminal of the customer... ([0056] - In other embodiments, when the user approaches an exit gate (not shown) in the store, with the shopping cart 108 and the smartphone 106, the smartphone 106 may receive a signal from the exit gate to indicate that the time for checkout is at hand, and the self-checkout app may respond to the signal by entering a completion phase of the purchase transaction. In some embodiments, a final total for the transaction, including applicable taxes, may be calculated by the self-checkout app. To facilitate this, in some embodiments, information relating to the taxability of items, and the applicable tax rate, may be downloaded from the store computer 118 to the self-checkout app. This may occur at the time the purchase transaction is being completed and/or item-by-item as the items are being gathered by the user 104. In other embodiments, the purchase transaction total, including applicable taxes, may be calculated by the store computer 118 in response to information provided to it by the self-checkout app. In any case, the purchase transaction, including the grand total purchase transaction amount, is provided to, or at least partially generated or augmented by, the store computer 118 and [0058]).
Phillips fails to exploit disclose performs a payment processing ... after the customer exits the store by passing through the gate.
	However, in an analogous art, Mandelkow a payment processing ... after the customer exits the “zone” by passing through the gate (Mandelkow, [0012]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mandelkow to the payment processing of Phillips to include a payment processing ... after the customer exits the “zone” by passing through the gate to thereby apply such teachings existing the store by passing a gate.
One would have been motivated to combine the teachings of Mandelkow to Phillips to do so as it provides / allows ensures a better accounting option (Mandelkow, [0014]).

Regarding Claim 2, and similarly Claim 7;
Phillips and Mandelkow disclose the system to Claim 1.
Phillips further dislcoses wherein the terminal of the customer at least has a product scan mode and a product payment mode for performing a product payment processing after a product scan processing in the product scan mode (FIG. 6 and FIG. 7), and the product scan processing in the product scan mode and the product payment processing in the product payment mode are independently performed in or outside the store (FIG. 6 and FIG. 7),


3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2017/0158215 A1) and Mandelkow et al. (US 2016/0163122 A1) and further in view of Hudson et al. (US 2014/0214500 A1).

Regarding Claim 3, and similarly Claim 8;
Phillips and Mandelkow disclose the system to Claim 1.
	Phillips further discloses manages the entrance to and exit from the store (FIG. 1 and FIG. 7 and [0018] – store computer and [0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108).
Phillips and Mandelkow fail to explicitly disclose wherein the store further includes a camera, and the management server recognizes and manages the entrance to and exit from the store of the customer using the camera.
However, in an analogous art, Hudson teaches wherein the “parking lot” further includes a camera, and the management server recognizes and manages the entrance to and exit from the “parking lot” of the customer using the camera (Hudson, Abstract)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hudson to entrance to and exit from the store of Phillips and Mandelkow to include wherein the “parking lot” further includes a camera, and the management server recognizes and manages the entrance to and exit from the “parking lot” of the customer using the camera to thereby apply such teachings existing the store by passing a gate.
(Hudson, , [0002] and [0008]).

Regarding Claim 4, and similarly Claim 9;
Phillips and Mandelkow disclose the system to Claim 2.
	Phillips further discloses manages the entrance to and exit from the store (FIG. 1 and FIG. 7 and [0018] – store computer and [0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108).
Phillips and Mandelkow fail to explicitly disclose wherein the store further includes a camera, and the management server recognizes and manages the entrance to and exit from the store of the customer using the camera.
However, in an analogous art, Hudson teaches wherein the “parking lot” further includes a camera, and the management server recognizes and manages the entrance to and exit from the “parking lot” of the customer using the camera (Hudson, Abstract)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hudson to entrance to and exit from the store of Phillips and Mandelkow to include wherein the “parking lot” further includes a camera, and the management server recognizes and manages the entrance to and exit from the “parking lot” of 
One would have been motivated to combine the teachings of Hudson to Phillips and Mandelkow to do so as it provides / allows “structures”  monitored by ...identification devices and interacting with a payment monitoring and acceptance system to aid in increasing revenue (Hudson, , [0002] and [0008]).

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2017/0158215 A1) and Mandelkow et al. (US 2016/0163122 A1) and further in view of Simanek et al. (US 2017/0278092 A1) and Torossian et al. (US 2015/0206128 A1)

Regarding Claim 5, and similarly Claim 10;
Phillips and Mandelkow disclose the system to Claim 1.
	Phillips further discloses manages the entrance to and exit from the store(FIG. 1 and FIG. 7 and [0018] – store computer and [0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108).
Phillips and Mandelkow fail to explicitly disclose wherein the management server manages deposit money placed by the customer via the terminal of the customer, and performs at least one of: (A) denying entrance to the store if there is no deposit money placed by the customer; (B) performing a reminder processing of reminding the customer after a lapse of a predetermined time if the customer exits the store without performing the payment; (C) adding 
However, in an analogous art Simanek teaches denying entrance to ... if there is no ... money ..by the customer ([0049] - In some examples, the rules may indicate that when the account balance is below the threshold amount and a card used to add more funds to the account has been declined more than a threshold amount, the local card analysis system 110 should deny the first passenger 106a access to the transit service and maintain a first gate 108a in a closed position).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Simanek to entrance to and exit from the store of Phillips and Mandelkow to include denying entrance to ... if there is no ... money ...by the customer to thereby apply such teachings existing the store by passing a gate.
One would have been motivated to combine the teachings of Hudson to Phillips and Mandelkow to do so as it provides rules to determine whether to allow or deny access to a service (Simanekm [0049]).
Further, in an analogous art, Torossian teaches wherein the management server manages deposit money placed by the customer via the terminal of the customer, and performs at least one of: (A) denying ... if there is no deposit money placed by the customer ([0118] - the display of the data via the I/O module 160 by the mobile Internet device 108 in accordance with the operational functional act 298 enables the buyer 106 to confirm the data related to the transaction by the operational functional act 207 and indicated whether the transaction is a deposit (e.g., a security deposit for a rental equipment) or an actual purchase... As indicated above, at the confirmation stage 207, the buyer may also select whether the transaction is a mere deposit (such as a security deposit where funds may be verified and authorized, but no actual fund is transacted or transferred to seller) or a normal purchase. This enables a user to use funds from an account associated with the WTPS 100 as mere deposit. For example, this option may be used when renting a product where the seller 102 may require a security deposit... and [0127] - Accordingly, the seller would not only receive approval or denial of the transaction, but also a portrait of the buyer (as a safeguard). Therefore, even if the transaction is approved, if the portrait is a photo of an individual who is not the actual buyer, the seller could simply terminate the transaction. With respect to FIG. 2E, the buyer receives the validation, and merely discloses that information to the seller, where at the operational functional act 237, the seller receives that information from the buyer. Regardless of the entity that executes the authorization protocol, the WTPS platform 140 may optionally transmit the authorization to one or both the buyer 106 and seller 102. It should be noted that if the transaction type is mere deposit indicated in the operational functional act 207 (e.g., security deposit for rental of equipment), then all funds may be "authorized" with no actual transfer of funds).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching mechanism of Torossian to entrance to and exit from the store of Phillips and Mandelkow and  Simanek  to include wherein the management server manages deposit money placed by the customer via the terminal of the customer, and performs at least one of: (A) denying ... if there is no deposit money placed by the customer to thereby allow customers similar ability to deposit money via the terminal for use as a deposit.
One would have been motivated to combine the teachings of Hudson to Phillips and Mandelkow to do so as it provides / allows for contactless truncation processing using wireless mobile Internet devices (Torossian et al., [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627